UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7780



FLOYD JUNIOR POWELL,

                  Plaintiff - Appellant,

          v.


LIEUTENANT TONY A. KELLER; JORGE SOSA; JASON COY REID; TIMOTHY
JAMES BREWER; LARRY WATERS; WILLIAM A. BRAFFORD; GRETCHEN C. F.
SHAPPERT; JUDGE RICHARD L. VOORHEES; MAGISTRATE JUDGE CARL HORN;
GREGORY A. FOREST; JAYME MILLER; UNITED STATES MARSHALS SERVICE;
CATAWBA COUNTY; SHERIFF OF CATAWBA COUNTY; CATAWBA COUNTY
SHERIFF'S DEPARTMENT; COLDWELL BANKER; BOYD HASSELL INDUSTRIAL
COMMERCIAL PROPERTIES; ELVALORIE MATTHEWS; RICHARD MCDONNELL;
MARK T. CALLOWAY; NEWTON POLICE DEPARTMENT; CONOVER POLICE
DEPARTMENT,


                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:07-cv-00121-GCM)



Submitted:     April 3, 2008                 Decided:   April 22, 2008



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.



Dismissed by unpublished per curiam opinion.
Floyd Junior Powell, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Floyd Junior Powell appeals the district court’s order

dismissing under 28 U.S.C. § 1915A(b) (2000) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).   We have reviewed the record and

find that this appeal is frivolous.   Accordingly, we dismiss the

appeal for the reasons stated by the district court.    See Powell

v. Keller, No. 5:07-cv-00121-GCM (W.D.N.C. Nov. 15, 2007).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                              - 3 -